DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

2. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “… dynamically selecting …” According to applicant’s specification paragraphs [0016 - 17] and Figs. 8 and 9  discloses “an example computer process that dynamically selects one of many kinds of data map for executing a relational join. FIG. 9 is a flow diagram that depicts an example computer process that dynamically selects one of many kinds of data map for executing a relational join.” Specific steps are not disclosed as to the dynamic nature of the selection thus examiner interprets this mean “iterations where during iteration i partitions are read from disk.”

Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being vague for failing  to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “… plurality kinds of data map …” According to applicant’s specification, the following paragraphs disclose:
 [0171] After selecting kind of data map 761, computer 700 generates instance 770 that is an instance of kind of data map 761. Instance 770 initially is an empty data map. Multiple instances of same kind of data map 761, such as instance 170, may be distinguishable from each other by context, configuration, and/or contents. For example, two same or different queries such as request 750 may be executed with respective instances of same or different respective kinds of data map.
[0174] For example, when two different kinds of data map are variants that share a same implementation class, those two kinds may be distinguished by initial configuration such as by template parameters or constructor parameters, and values initially given for those parameters do not change during the lives of the respective instances of those kinds.

of same kind of data map 761 have different respective build key or hash code size. As discussed later herein, different sizes or included data to be stored in build key entries may cause different respective kinds of data map to be selected for use. Emphasis those of the examiner.
	Thus,  applicant’s disclosure makes a distinction that the plurality kinds of data map may be “same” or “different”, however in the aforementioned claim recitations such a prefix is not recited to enable an interpretation as to whether the plurality kinds of data map are “same” or “different”. Examiner will thus interpret where such wording is recited in the claims as “same” where such an interpretation will make the record clear. 
Respective dependent claims 2 – 11 and 13 – 20 inherit the same limitation and are thus examined and rejected under the same interpretation.

Claim Rejection – 35 U.S.C. 102

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.

	Claims 1, 2, 9, 12, 13 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati.
Regarding claim 1 Bondalapati teaches a method (method [0051]) comprising: receiving (receiving [0109]) a request (operate one or more database statements on the database [0109]) for a relational join (one or more join conditions [0109]) such as (equi-join, semi-join [0046[;  “inner join” “outer join” [0108] of a build plurality of data rows (Fig. 4, (480) set of rows in the driven table [0109]) with a probe plurality of data rows; (Fig. 4, (480) rows in the hash bucket of the driving table [0109]) dynamically selecting, (iterations where during iteration i partitions are read from disk [0047]” such as “dynamically selecting” based on the request (operate one or more database statements on the database [0109]) for the relational join, (one or more join conditions [0109]) such as (equi-join, semi-join [0046[;  “inner join” “outer join” [0108] a particular kind of data map (hash bucket [0082]) such as “data map” from a plurality of kinds of data map (one or more hash buckets [0109]) such as “data maps”  that maps (performing a match operation [0109]) joins (comparing a join key value of the driven table to join key values of rows in a hash bucket of the driving table that
corresponds to the join key value [0109]) between said build plurality of rows (Fig. 4, (480) set of rows in the driven table [0109]) and said probe plurality of rows; (Fig. 4, (480) rows in the hash bucket of the driving table [0109]) populating, (populates [0109]) based on the build plurality of data rows, (Fig. 4, (480) set of rows in the driven table [0109]) an instance of the particular kind of data map; (one or more hash buckets [0109]) sending a response (marked or unmarked rows are returned [0057]) to the request (operate one or more database statements on the database [0109]) for the relational join(one or more join conditions [0109]) such as (equi-join, semi-join [0046[;  “inner join” “outer join” [0108]  that is based on the probe plurality of data rows (Fig. 4, (480) rows in the hash bucket of the driving table [0109]) and the instance of the particular kind of data map (one or more hash buckets [0109]) such as “data map”
	Claim 12 corresponds to claim 1 and is rejected accordingly.   

Regarding claim 2 Bondalapati teaches  the method of Claim 1.
Bondalapati further teaches  wherein said dynamically selecting (iterations where during iteration i partitions are read from disk [0047]” such as “dynamically selecting” the particular kind of data map (hash bucket [0082]) does not entail join selectivity nor cardinality (duplicate insignificance [0013]) of the build plurality of data rows (Fig. 4, (480) set of rows in the driven table [0109])
	Claim 13 corresponds to claim 2 and is rejected accordingly

Regarding claim 9 Bondalapati teaches  the method of Claim 1.
Bondalapati further teaches  wherein: the particular kind of data map (hash bucket [0082]) is a hash table that contains a plurality of buckets; (hash table comprising hash buckets [0082]) the particular kind of data map (hash buckets [0109]) is configured according to at least one selected from the group consisting of: the plurality of buckets store hash codes of key values, (hash buckets with hash values between 1 and n [0082] the plurality of buckets do not store key values, the plurality of buckets store variable sized key values, and the particular kind of data map indicates duplicates (duplicates are removed during population of one or more hash buckets [0109])
Claim 18 corresponds to claim 9  and is rejected accordingly

Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 3 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati., in view of AI.Repository@cs.cmu.edu hereinafter AI.Repository.
Regarding claim 3 Bondalapati teaches  the method of Claim 1.
Bondalapati does not fully disclose  wherein the plurality of kinds of data map includes at least three kinds of hash table.
	AI.Reposiotry teaches wherein the plurality of kinds of data map includes at least three kinds of hash table. (Hash tables come in three kinds, the difference being whether the keys are compared with eq, eql, or equal. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati  to incorporate the teachings of AI.Repository wherein the plurality of kinds of data map 
(using equal).) AI.Repository
Claim 14 corresponds to claim 3 and is rejected accordingly

Claims 4 – 6,  10, 15 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati, in view of Sen et al., (United States Patent Publication Number 20150039626) hereinafter Sen.
Regarding claim 4 Bondalapati teaches  the method of Claim 1.
Bondalapati does not fully disclose  further comprising configuring the instance of the particular kind of data map for a size selected from the group consisting of: a size of a key value of the build plurality of data rows, and a size of a non-key value of the build plurality of data rows.
Sen teaches configuring (hash functions [0052]) such as “configuring” the instance of the particular kind of data map (hash bucket [0052]) for a size  selected from the group consisting of: a size of a key value (size of the key [0201]) of the build plurality of data rows, (number of rows of the input relation (i.e., "Nrows(relation)") [0201]) and a size of a non-key value (size of the row identifier [0201]) of the build plurality of data rows (number of rows of the input relation (i.e., "Nrows(relation)") [0201])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati to incorporate the teachings of Sen wherein configuring the instance of the particular kind of data map for a size selected from the group consisting of: a size of a key value of the build plurality of data rows, and a size of a non-key value of the build plurality of data rows. By doing so if a hash bucket is full, then one or more other data structures may be used to store a key that hashes to the hash bucket and, thus, those other data structures would be searched in process 1100. Sen [0195].
Claim 15 corresponds to claim 4 and is rejected accordingly

Regarding claim 5 Bondalapati in view of Sen teaches  the method of Claim 4.
Bondalapati as modified does not fully disclose  wherein said configuring the instance of the particular kind of data map comprises selecting from a plurality of at least three predefined combinations of key value size and non-key value size.
Sen teaches wherein said configuring (hash functions [0052]) such as “configuring” the instance of the particular kind of data map (hash bucket [0052])  comprises selecting from a plurality of at least three predefined combinations of key value size (such as 2 bytes, 4 bytes, or 8 bytes. [0035]) and non-key value size (the size of the row identifier may be the same or different that the size of the key [0201])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati to incorporate the teachings of Sen wherein said configuring the instance of the particular kind of data map comprises selecting from a plurality of at least three predefined combinations of key value size and non-key value size. By doing so  ifa SIMD registeris 128 bits, then 128 bits ( or a multiple thereof) may be chosen as the hash bucket size. Sen [0034].

Regarding claim 6 Bondalapati in view of Sen teaches  the method of Claim 4. 
Bondalapati as modified further teaches wherein: the particular kind of data map (hash bucket [0082]) is a hash table; (hash table comprising hash buckets [0082]) said configuring (building [0105]) such as “configure” the instance of the particular kind of data map (one or more hash buckets [0109]) such as “data map” does not affect a bucket size of the hash table (the array of hash buckets in the hash table have a fixed configuration of 1 – n by using a deterministic hash function to the table T1[0082]) see Fig. 1A. Thus the same input returns the same output since it is deterministic


Regarding claim 10 Bondalapati teaches  the method of claim 1.
 Bondalapati further teaches wherein: the particular kind of data map (hash bucket [0082]) is a hash table that contains a plurality of buckets; (hash table comprising hash buckets [0082]) 
Bondalapati does not fully disclose executing the relational join comprises applying a SIMD instruction to a bucket of the plurality of buckets.
Sen teaches executing the relational join (join operation [0027]) such as “relational join” comprises applying a SIMD instruction (using a SIMD instruction [0107]) to a bucket  (determined whether the output of
the compare operation indicates that the key matches a key in the hash bucket indicated by the first hash value [0109]) of the plurality of buckets (hash table comprises N+1 buckets [0034])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati to incorporate the teachings of Sen wherein executing the relational join comprises applying a SIMD instruction to a bucket of the plurality of buckets. By doing so the maximum values corresponding to non-target bucket slots are transferred to the output while zeroing out, in SIMD register 838, the position that corresponds to the target slot
(i.e., the second position) of the hash bucket. Sen [0142]
Claim 19 corresponds to claim 10 and is rejected accordingly
s 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati, in view of Sachedina et al., (United States Patent Publication Number 20030204698) hereinafter Sachedina 
Regarding claim 7 Bondalapati teaches  the method of Claim 1.
Bondalapati further disclose  wherein: the particular kind of data map (hash bucket [0082]) is a hash table that contains a bucket (hash table comprising an array of hash buckets [0082])
Bondalapati does not fully disclose that contains a segmented array that contains a full segment; the full segment overflows into a spare segment that is identified based on at least one selected from the group consisting of: a memory address of the spare segment and a position of the spare segment within a pool of segments.
Sachedina teaches that contains a segmented array (inline bucket array [0043]) such as “segmented array” that contains a full segment; (overflow bucket array [0044]) such as “full segment” the full segment  (overflow bucket array [0044]) such as “full segment” overflow  into a spare segment (an additional pool of unused data properties entries [0039]) such as “spare segment” that is identified based on at least one selected from the group consisting of: a memory address (latch [0021]) such as “memory address” of the spare segment (an additional pool of unused data properties such as “spare segment” and a position (pointer to [0060]) of the spare segment (an additional pool of unused data properties entries [0039]) such as “spare segment” within a pool of segments (overflow pool [0039])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati to incorporate the teachings of Sachedina that contains a segmented array that contains a full segment; the full segment overflows into a spare segment that is identified based on at least one selected from the group consisting of: a memory address of the spare segment and a position of the spare segment within a pool of segments. By doing so optimization may be achieved by allocating an entire additional cache line of free data properties for the bucket in question as the overflow pool.  Sachedina [0039]
Claim 16 corresponds to claim 7  and is rejected accordingly

Regarding claim 8 Bondalapati teaches the method of claim 1 
Bondalapati further teaches wherein: the particular kind of data map (hash bucket [0082]) is a hash table that contains a plurality of buckets; (hash table comprising hash buckets [0082])
Bondalapati does not fully disclose each bucket of the plurality of buckets is configured according to at least one selected from the group consisting of: the bucket and a respective hardware cache line of a first plurality of hardware cache lines have a same memory address alignment, and the bucket has a first size that is not greater than a second size of a respective hardware cache line of a second plurality of hardware cache lines.
Sachedina teaches each bucket (each bucket [0039]) of the plurality of buckets (Fig. 1 hash buckets 12, 14 and 16 [0031]) is configured (aligned  [0037]) such as “configured” according to at least one selected from the group consisting of: the bucket and a respective hardware cache line (By defining buckets to be aligned with cache line boundaries the effective minimum size of a bucket becomes
the size of a cache line [0037]) of a first plurality of hardware cache lines (as many cache lines are 128 bytes in length [0037]) have a same memory address alignment, (by defining buckets to be aligned with cache line boundaries the effective minimum size of a bucket becomes the size of a cache line [0037]) and the bucket has a first size that is not greater than a second size of a respective hardware cache line (each hash bucket is defined to commence on a cache line boundary and to be less than one cache line in size [0036]) of a second plurality of hardware cache lines (as many cache lines are 128 bytes in length [0037]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati to incorporate the teachings of Sachedina wherein each bucket of the plurality of buckets is configured according to at least one selected from the group consisting of: the bucket 
Claim 17 corresponds to claim 8 and is rejected accordingly

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati, in view of Chavan et al.., (United States Patent Publication Number 20170255675) hereinafter Chavan
Regarding claim 11 Bondalapati teaches  the method of claim 1.
 Bondalapati further teaches wherein: the particular kind of data map (hash bucket [0082])
Bondalapati does not fully disclose accepts an encoding dictionary code as a lookup key value; executing the relational join does not entail dictionary decoding.
Chavan teaches accepts an encoding dictionary code as a lookup key value; (perform the join with a simple table lookup using encoded values [0125]) executing the relational join (executing query Q1 with join WHERE f-dept-id=d-dept-id AND BLDG=’A’  does not entail dictionary decoding (the join columns belong to the same domain ( e.g. when the join columns of both tables involved in the join contain
user-ids) and can be represented with numerical codes from a common dictionary [0030])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati to incorporate the teachings of Chavan  wherein accepts an encoding dictionary code as a lookup key value; executing the relational join does not entail dictionary decoding. By doing so when the join columns of all tables involved in a join have been encoded using a common dictionary, the dictionary code for each value can be used as the hash value to create a bloom filter. Bloom filters created in this manner are referred to herein as dictionary-based filters. In one embodiment of a dictionary-based filter, each dictionary code can be treated as its own bucket. In such an embodiment, the filter has the same number of bits as the number of distinct values in the common dictionary. Chavan [0122]
Claim 20 corresponds to claim 11 and is rejected accordingly


Examiner's Request
8. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,

added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

9. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Sukhwani et al., (United States Patent Publication Number 20130318067) teaches in fig. 5 a hardware-accelerated hash join.
	McClanahan et al., (United States Patent Publication Number 20160248583) teaches “a bucket mapping table having 65521 bucket number entries,

 	Breslow et al., (United States Patent Publication Number 20170300592) teaches “first bucket lookup and the second for the secondary remapping to a bucket that is known (based on the ticket board) to contain empty slots. In some embodiments,
the ticket board may be used to select the secondary bucket that best meets a certain criteria, such as the one with the most number of empty slots among the candidate buckets [0065]”
	Cruanes et al., (United States Patent Publication Number 20060117036) teaches “the probe-phase consumer slaves may immediately access the hash table to
determine whether the right-hand row actually joins with any left-hand rows [0029]”
	Dageville et al., (United States Patent Publication Number 20030065688) teaches “the hash-join operator determines which partitions of the build input can fit in-memory ( a number Bm which varies from O to F). If Bm is not 0, those partitions are loaded in memory and a hash-table is built using their rows. Then the hash-join operator can start to process the right input ( also called "probe input") of the hash-join [0094]”
	Pradhan et al., (United States Patent Publication Number 20140250142) teaches “query processor 130 may join the tables Tl and T2 using a hash-join method to determine the result of the query 110. The two tables may be joined using one or more
join attributes from each table [0020]”
	 

examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166